Citation Nr: 1721599	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow condition. 


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2008, the Veteran submitted a request to reopen several of his claims that had been denied in the June 2008 rating decision, including the claim currently on appeal.  The RO treated the Veteran's September 2008 statement as a new claim and then readjudicated the matter in March 2009.  However, the Board has construed the Veteran's September 2008 statement as essentially disagreeing with the June 2008 rating decision, thus considering the statement as a notice of disagreement.  See April 2013 Board decision.  For this reason, the rating decision on appeal is in June 2008, and the Veteran need not provide evidence to reopen his claim.  

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In April 2013 and July 2015, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

Subsequent to the November 2016 supplemental statement of the case, additional VA treatment records were associated with the Veteran's claims file without waiver of RO review.  Evidence submitted for claims where the substantive appeal was received prior to February 2, 2013 is subject to initial review by the RO and evidence obtained by the VA, rather than submitted by the Veteran, typically requires a waiver.  See 38 C.F.R. § 20.1304 (2016).  However, the treatment records associated with the claims file do not pertain to the claim before the Board; rather, the records refer to medication refills, an eye clinic follow-up, and treatments for his knees.  As the records do not pertain to an elbow condition or the establishment of service connection for an elbow condition, it is not prejudicial to the Veteran for the Board to proceed without initial RO review.  

The Veteran was notified in a April 2017 letter that he had an additional 90 days from the date of the letter or until the Board issued a decision (whichever came first) to submit additional argument or evidence, if he elected to do so.  The Veteran has not provided additional argument or requested an extension of time to do so.  Therefore, the Board may proceed with a decision at this time without prejudice.

In a September 2016 rating decision, the RO denied service connection for an acquired psychiatric disorder, herpes zoster (shingles), special monthly compensation, blood clot, herniated L4-L5 discs, left hip replacement, type II diabetes mellitus, and bilateral hearing loss.  The Veteran filed a timely notice of disagreement in September 2016, which was acknowledged by the RO in an October 2016 letter to the Veteran.  As it appears the RO is acting upon the notice of disagreement, these claims remain before the RO.  

In a January 2017 rating decision, the RO denied service connection for tinnitus.  The Board notes that if the Veteran would like to file a notice of disagreement with these decisions, he has until January 2018 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's right elbow condition has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a right elbow condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in February 2009, September 2013, and October 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his right elbow condition.  Specifically, he states that he injured his right elbow during service when he fell.  He states that he had a chip in his elbow and that he has experienced numbness in his ring and pinky fingers since the fall as well as pain when lifting heavy objects.  See October 2012 hearing testimony.

On his August 1971 entrance examination, the Veteran's upper extremities were normal on objective examination.  On a history form, the Veteran checked "no" to whether he had a painful or "trick" shoulder or elbow.  

The Veteran's service treatment records reflect that in December 1972, the Veteran reported pain in his right elbow after he fell on ice.  He retained full range of motion but his arm was placed in a sling for two days and treated with heat and he was place on restrictions from lifting.  X-rays of the right elbow were negative for fractures.  

On his March 1975 separation exam, the Veteran checked both "yes" and "no" to whether he had a painful or "trick" shoulder or elbow.  However, his upper extremities were found to be normal on objective examination.  There were no other notes by the Veteran or examiner concerning the Veteran's right elbow.  The examiner did note that the Veteran reported sharp acute pain since childhood in his right wrist, occurring about two times per month.   

The Veteran underwent an EMG study in December 1998.  Although it does not appear that study has been made a part of the record, the results were summarized by the Veteran's treating practitioner.  The EMG revealed that the Veteran had mild ulnar mononeuropathy at the elbow in the right side.  He was also noted to have mild to moderate mononeuropathy, consisting of carpal tunnel syndrome (CTS).  See February 1998 Social Security Administration medical records. 

The Veteran was afforded a VA examination in February 2009.  The examiner noted that the Veteran reported right elbow pain beginning in 1994 and that he had been told that it was due to CTS.  The examiner noted that the Veteran had fallen on his right elbow while in service but that in-service x-rays at the time were negative.  The examiner found that the Veteran's right elbow was tender upon palpation, but that there was no clinical evidence of disease.  

The Veteran was afforded a VA examination in September 2013.  The examiner noted that the claims file was not reviewed but that e-military records were reviewed.  The examiner clarified that VBMS (e-folder), the remand, and CPRS were reviewed, but not the c-file, as the claim was being processed in VBMS.  The examiner noted that the Veteran injured his elbow in-service but that x-rays were negative and that the Veteran was not seen again for his elbow while in service.  The Veteran reported that since his injury to the right elbow in 1972, he had pain in his right elbow if he tried to lift heavy objects.  The Veteran reported taking medicine for his elbow, but no surgery.  The examiner opined that any current right elbow condition the Veteran had was less likely as not to have had its clinical onset during active service or related to any disease, event, or injury (including from falling on his elbow during service).  The examiner based the opinion on the fact that there was no evidence of a chronic right elbow condition in service and that the December 1972 elbow x-rays were negative.  In addition, the Veteran was not seen again during military service for right elbow problems, and his separation physical was negative for pain in the right elbow.  Furthermore, the mild ulnar mononeuropathy of the right elbow noted in the December 1998 EMG study was not present in service and not active during the VA examination.   

The Veteran was afforded a VA examination in October 2016.  The examiner noted the Veteran's injury in 1972 and his reported numbness in his ring and pinky fingers and sometimes entire hand.  The examiner noted that although the Veteran reported difficulty lifting objects with his right arm, his ranges of motion were all normal and no pain was noted during the examination.  The examiner found that it was less likely than not that the Veteran had a right elbow or forearm condition related to service.  Specifically, while the Veteran's service treatment records reflect that the Veteran fell and injured his right elbow, the x-rays were negative for fracture and he was diagnosed with a contusion.  There were no other service treatment records showing ongoing complaint or treatment for his right elbow.  

As to the numbness the Veteran was experiencing in his fingers and hand, the examiner noted that post-service treatment records reflect that the Veteran had mild right ulnar neuropathy in 1998, 26 years after the fall.  The examiner opined that while ulnar neuropathy could occur with an acute injury, generally with a fracture, which the Veteran did not have, one would expect that the condition would have been found and documented at the time of injury.  The examiner noted that the Veteran's work history included that of a pipe fitter, and that ulnar neuropathy is common with repetitive work, and that his work as a pipe fitter was more likely than not the cause of his neuropathy.  

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the severity of his elbow condition, to include whether the fall chipped or fractured his elbow; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the negative x-rays in the above compensation examination medical opinions.


Based upon the evidence of record, the Board finds entitlement to service connection for a right elbow disability is not warranted. Although the Veteran has been diagnosed as having right elbow neuropathy, there is no competent medical evidence linking such to service. The Board notes that the April 2017 VA spine examiner specifically opined that the right elbow disability was not related to service but instead most likely attributable to his post-service employment which involved repetitive movements. The preponderance of the evidence is against the claim for service connection for a right elbow condition.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right elbow condition is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


